Exhibit 10.3

 

LOUISIANA-PACIFIC CORPORATION
2004 EXECUTIVE DEFERRED COMPENSATION PLAN

 

This 2004 Executive Deferred Compensation Plan (the “Plan”) is adopted by
Louisiana-Pacific Corporation, a Delaware corporation (“Corporation”), effective
as of August 16, 2004 (the “Effective Date”). Capitalized terms not otherwise
defined in the Plan have the meanings set forth in Section 16.

 

1.                                       PURPOSE OF PLAN

 

The continued growth and success of Corporation are dependent upon its ability
to attract and retain the services of executives and key employees of the
highest competence and to provide incentives for their effective service and
superior performance. The purpose of the Plan is to advance the interests of
Corporation and its shareholders through a deferred compensation program that
will attract and retain executives and key employees.

 

2.                                       NATURE OF PLAN

 

This Plan is intended to be and will be administered by Corporation as an income
tax nonqualified, unfunded plan primarily for the purpose of providing deferred
compensation for a “select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended.

 

3.                                       SPONSORING EMPLOYERS

 

The sponsoring employers (“Employers”) of the Plan are Corporation and any
subsidiary or affiliate of Corporation that is an employer of a Participant for
income tax purposes.

 

4.                                       ELIGIBILITY AND PARTICIPATION

 

4.1                                 General. All employees of Corporation or any
subsidiary or affiliate of Corporation who are (a) within Levels 1 or 2 of the
Louisiana-Pacific Corporation Management Incentive Plan (“MIP 1 or MIP 2 level
employees”) on the Effective Date and (b) participants in the Qualified Plans
will automatically be participants in the Plan (“Participants”). For all
purposes of this Plan, Corporation’s Chief Executive Officer will be considered
an MIP 1 level employee. An employee who first becomes an MIP 1 or MIP 2 level
employee after the Effective Date will become a Participant as of the date the
employee attains that MIP level.

 

4.2                                 Cessation of Participation. If a Participant
ceases to be an MIP 1 or MIP 2 level employee:

 

4.2.1                        Participant Deferral Contributions and Employer
Match Contributions. His or her participation in the Plan will then cease and no
further Participant Deferral Contributions as described in Section 5 or Employer
Match Contributions as described in Section 6.3 will be made or credited for
such former Participant with respect to services performed after the date of
such cessation; and

 

1

--------------------------------------------------------------------------------


 

4.2.2                        Qualified Plan Credits. Such former Participant
will be entitled to a Qualified Plan Supplemental Credit and a Qualified Plan
Makeup Credit, if any, to the extent provided for in Sections 6.1 and 6.2.

 

5.                                       PARTICIPANT CONTRIBUTIONS

 

Participants may, but are not required to, make voluntary Participant Deferral
Contributions as described in Section 5.1.

 

5.1                                 Participant Deferral Contributions. Subject
to the special rules and limitations set forth in Sections 5.2, 5.3, and 5.4, a
Participant may, by delivery to Corporation of a written Participant Deferral
Election (in such form and at such time as may be prescribed by or at the
direction of the Committee) not later than the day preceding the first day of a
Deferral Period, elect to defer a specified portion of the Participant’s Base
Compensation earned for services performed in Pay Periods beginning in such
Deferral Period and/or a specified portion of the Participant’s Annual Bonus
earned for services performed during such Deferral Period (even if all or a
portion of the Base Compensation or Annual Bonus will be paid in a subsequent
Deferral Period).

 

EXAMPLE:  A Participant Deferral Election to defer a specified portion of a
Participant’s Base Compensation earned for services performed during Pay Periods
beginning in 2005, and/or a specified portion of the Participant’s Annual Bonus
for 2005 that will be payable, if at all, in the first quarter of 2006, must be
delivered to Corporation no later than December 31, 2004 (or such earlier date
as specified by the Committee).

 

A Participant’s Participant Deferral Election for a Deferral Period may not be
amended or revoked after the commencement of that Deferral Period (except as
expressly provided in Section 10.4.5 with respect to changes to the
Participant’s Form of Benefit Election included in the Participant Deferral
Election). The portion of a Participant’s Base Compensation or Annual Bonus that
the Participant elects to defer will be credited to his or her Participant
Deferral Contribution Account described in Section 7.1.1 as a Participant
Deferral Contribution on the same day or days as each corresponding non-deferred
portion of the Participant’s Base Compensation or Annual Bonus is actually
payable to the Participant. Each Participant Deferral Election for a Deferral
Period will also include a Form of Benefit Election, as described in
Section 10.4, with respect to Participant Deferral Contributions and Employer
Contributions, and Earnings attributable to those contributions, for the
Deferral Period.

 

5.2                                 Deferral Contributions for 2004 Deferral
Period. Notwithstanding Section 5.1, a person who becomes a Participant on the
Effective Date may, by written Participant Deferral Election delivered to
Corporation not later than September 15, 2004, elect to defer a specified
portion of the Participant’s Base Compensation earned for services performed by
the Participant during Pay Periods beginning in the period from October 1, 2004,
through December 31, 2004, and/or a specified portion of the Participant’s
Annual Bonus for 2004 (that will be payable, if at all, in the first calendar
quarter of 2005).

 

2

--------------------------------------------------------------------------------


 

5.3                                 New Participants. A person who first becomes
a Participant after the Effective Date and during a Deferral Period, may make an
Participant Deferral Election with respect to Base Compensation earned by the
Participant for services performed by the Participant during Pay Periods
beginning in the portion of the initial Deferral Period after the date of the
Participant Deferral Election and/or a specified portion of the Participant’s
Annual Bonus for such initial Deferral Period only if the new Participant makes
the Participant Deferral Election within 30 days after he or she first becomes a
Participant.

 

5.4                                 Limitation on Participant Deferral
Elections. A Participant may elect to defer up to 90% of the Participant’s Base
Compensation and/or up to 90% of the Participant’s Annual Bonus. The specified
portion of Base Salary or Annual Bonus to be deferred must be stated as a
percentage.

 

5.5                                 Changes in Election Procedure. The Committee
may, from time to time, adopt or modify rules and restrictions governing
Participant Deferral Elections and minimum or maximum deferral amounts.

 

6.                                       EMPLOYER CONTRIBUTIONS

 

Corporation will credit Participants with Employer Contributions as described in
this Section 6.

 

6.1                                 Qualified Plan Supplemental Credit. Each
Participant who remains a Participant on the last day of a Qualified Plan Year
and whose Total Compensation for such Qualified Plan Year exceeds the Applicable
Compensation Limit for such Qualified Plan Year will be credited with a
Qualified Plan Supplemental Credit Employer Contribution, determined and
credited to the Participant’s QPSC Account as soon as practicable after the last
day of such Qualified Plan Year, in an amount equal to the additional amount
which would have been contributed or credited for such Qualified Plan Year to
the Qualified Plans for the Participant if the amount by which the Participant’s
Total Compensation exceeds the Applicable Compensation Limit had been included
as Qualified Plan Compensation for such Qualified Plan Year.

 

6.2                                 Qualified Plan Makeup Credit. Each
Participant who remains employed by an Employer (whether or not such employee
remains a Participant) on the last day of a Qualified Plan Year will be credited
with a Qualified Plan Makeup Credit Employer Contribution, determined and
credited to the Participant’s QPMC Account as soon as practicable after the last
day of such Qualified Plan Year, in an amount equal to the positive difference,
if any, between (a) the amount which would have been contributed or credited for
such Qualified Plan Year to the Qualified Plans for the Participant if no Annual
Deferral Contribution had been made for the Participant under this Plan for such
Qualified Plan Year and (b) the amounts actually contributed or credited to the
Qualified Plans for the Participant for such Qualified Plan Year.

 

6.3                                 Employer Matching Contribution. Each
Participant Deferral Contribution by a Participant will be matched by an
Employer Matching Contribution in an amount equal to 3.5% of such Participant
Deferral Contribution. Such Employer Matching Contributions will be credited to
a Participant’s Employer Match Account as of the same day or days that each

 

3

--------------------------------------------------------------------------------


 

corresponding Participant Deferral Contribution is credited to his or her
Participant Deferral Contribution Account pursuant to Section 5.1.

 

6.4                                 Limitation on Payment of Employer
Contributions. Notwithstanding any other provision of this Section 6, no
Employer Contributions credited to any Participant for any Deferral Period,
including Earnings credited with respect to such Employer Contributions, will be
payable to the Participant if such Participant accrues a benefit under any
supplemental executive retirement plan or agreement maintained by any Employer
(a “SERP Arrangement”) for such Deferral Period, except to the extent that under
the terms of such SERP Arrangement there is an offset for Employer Contributions
and Earnings credited to the Participant under this Plan.

 

7.                                       DEFERRAL ACCOUNTS

 

7.1                                 Deferral Accounts and Subaccounts.

 

7.1.1                        Participant Deferral Account. All Participant
Deferral Contributions made by a Participant and all Earnings attributable to
such Participant Deferral Contributions under the Plan will be credited to a
separate bookkeeping account maintained by Corporation in the name of the
Participant (a “Participant Deferral Contribution Account”).

 

7.1.2                        Employer Contribution Accounts. Employer
Contributions will be credited as follows:

 

(a)                                  All Qualified Plan Supplemental Credit
Employer Contributions, Qualified Plan Makeup Credit Employer Contributions, and
Employer Matching Contributions for a Participant and all Earnings attributable
to such Employer Contributions will be credited (as of the dates specified in
Section 6) to separate bookkeeping accounts maintained by Corporation in the
name of the Participant (a “QPSC Account,” a “QPMC Account,” and an “Employer
Match Account”).

 

(b)                                 The QPSC, QPMC, and Employer Match Accounts
maintained for each Participant will be referred to collectively as the
Participant’s Employer Contribution Accounts.

 

7.1.3                        Deferral Account. Except where the context
specifically refers to either a Participant’s Participant Deferral Contribution
Account or Employer Contribution Accounts, references in this Plan to a
Participant’s “Deferral Account” mean both the Participant Deferral Contribution
Account and the Employer Contribution Accounts.

 

7.1.4                        Subaccounts. Each Participant’s Deferral Account
will have separate subaccounts (“Subaccounts”) as described in this Section.

 

(a)                                  Annual Subaccount. Each Participant will
have an Annual Subaccount for each Deferral Period designated for the calendar
year corresponding to the Deferral Period (e.g., a 2004 Subaccount, a 2005
Subaccount, etc.) maintained to reflect (i) the Participant Deferral
Contributions

 

4

--------------------------------------------------------------------------------


 

and Employer Matching Contributions made or credited to the Participant’s
Deferral Account for such Deferral Period and the Qualified Plan Supplemental
Credit and Qualified Plan Makeup Credit Employer Contributions, if any, credited
to the Participant’s Deferral Account that relate to the Qualified Plan Year
that corresponds to the Deferral Period, and (ii) Earnings attributable to such
contributions.

 

(b)                                 Investment Subaccounts. Each Annual
Subaccount will be further divided into Subaccounts to reflect the Investment
Funds designated by the Participant as provided in Section 7.2.3.

 

7.1.5                        Nature of Accounts and Subaccounts. Deferral
Accounts and Subaccounts are record-keeping devices utilized for the sole
purpose of determining the benefits payable under the Plan and will not
constitute a separate fund of assets.

 

7.2                                 Additional Amounts Credited as Growth
Factor.

 

7.2.1                        General. Each Deferral Account will accrue an
additional amount as described in Section 7.2.2 referred to as “Growth Factor”
from the date Participant Deferral Contributions and/or Employer Contributions
are credited to a Deferral Account until the date of final payment of the entire
balance of a Deferral Account.

 

7.2.2                        Growth Factor. For any Measurement Period, the
Growth Factor will be the amount of investment income or loss (including
unrealized appreciation or depreciation) that would have been realized had an
amount equal to the total balance in the Deferral Account as of the first date
of the Measurement Period been invested in the Investment Fund or Funds
described in Section 7.2.3 specified for that Measurement Period by the
Participant.

 

7.2.3                        Investment Funds. For purposes of determining
Growth Factor, a Participant may specify one or a combination of Investment
Funds designated from time to time by, or at the direction of, the Committee.
The Investment Funds will be selected and may be changed from time to time by
the Committee; provided however that the Committee will limit the selected
Investment Funds to the extent it determines to be necessary to meet
requirements of applicable law and Treasury Regulations that investment options
under the Plan be “comparable” to the investment options which a Participant may
elect under the Qualified Plans. Pursuant to forms and procedures to be
designated by or at the direction of the Committee (including such limitations
with respect to the timing and frequency of modifications as the Committee may
determine to be appropriate), a Participant may modify his or her designation of
Investment Funds from time to time. A Participant may:

 

(a)                                  Specify what percentage of future
Participant Deferral Contributions and Employer Contributions are to be deemed
to be invested in particular Investment Funds; and/or

 

(b)                                 Provide for reallocation of amounts from one
Investment Fund to one or more other Investment Funds.

 

5

--------------------------------------------------------------------------------


 

7.2.4                        Subaccounts. All amounts in a Deferral Account
deemed invested in a particular Investment Fund will be treated as held in a
separate Investment Subaccount as described in Section 7.1.4(b) corresponding to
that Investment Fund.

 

7.2.5                        No Beneficial Interest. Investment Funds are solely
for the purpose of computing the amount of Growth Factor to be credited to or
charged against a Deferral Account for any Measurement Period. The Employers
may, but will have no obligation to, actually maintain investments corresponding
to the Investment Funds. In the event the Employers (directly or indirectly
through a trust as described in Section 8.2) make actual investments
corresponding to Investment Funds, no Participant or Beneficiary will have any
rights or beneficial interest in such actual investments other than their rights
as unsecured creditors of the Employers with respect to benefits under the Plan.

 

7.3                                 Withholding. Any withholding of taxes or
other amounts with respect to Employer Contributions or the accrual of Growth
Factor under the Plan that is required by federal, state, or local law will be
withheld from the Participant’s Base Compensation or otherwise paid by the
Participant.

 

7.4                                 Determination of Deferral Accounts and
Subaccounts. Each Participant’s Deferral Account and Subaccounts as of the last
day of each Measurement Period will consist of the balance of the Deferral
Account and Subaccounts as of the first day of the Measurement Period, adjusted
as follows:

 

7.4.1                        Participant Deferral Contributions. Participant
Deferral Contributions will be credited as provided in Section 5.1 on the same
dates as the corresponding non-deferred compensation is actually payable under
the Employer’s normal payroll practices.

 

7.4.2                        Employer Contributions. Employer Contributions will
be credited as of the dates specified in Section 6 for each type of Employer
Contribution;

 

7.4.3                        Growth Factor. Growth Factor will be credited (or
charged) to reflect an amount equivalent to the investment returns (or loss)
that would have been realized during the Measurement Period had the balance in
each Subaccount as of the first day of the Measurement Period been invested in
the actual investments corresponding to the Investment Fund for the Subaccount
during such Measurement Period;

 

7.4.4                        Distributions. Distributions of Plan benefits to a
Participant or Beneficiary during the Measurement Period will be charged on a
pro rata basis to reduce each Subaccount as of the date of such distribution;
and

 

7.4.5                        Other Adjustments. The Committee may direct such
other adjustments (increases or decreases) as the Committee may determine are
necessary and appropriate, including but not limited to a reduction caused by
the Employer’s payment of the Participant’s share of any payroll taxes
attributable to Earnings.

 

7.5                                 Valuation Dates for Distributions. For
purposes of this Section 7, and for purposes of determining the Measurement
Period for any period in which a distribution is made

 

6

--------------------------------------------------------------------------------


 

to a Participant or a Beneficiary, the date of such distribution will be a
special Valuation Date (and will thus constitute the end of that Measurement
Period).

 

8.                                       SOURCE OF BENEFITS

 

8.1                                 Unfunded Plan. This Plan and the benefits
payable pursuant to the Plan are unfunded and will be payable only from the
general assets of the Employers. The Employers do not represent that a specific
portion of their assets will be used to provide the benefits under the Plan.
Participants or Beneficiaries will not have any ownership or beneficial interest
in any assets of any Employer. Nothing in this Plan will be deemed to create a
trust of any kind or create any fiduciary relationship. To the extent that any
person acquires a right to receive payments from any Employer under this Plan,
such rights will be no greater than the rights of any unsecured general creditor
of such Employer.

 

8.2                                 Trust. Notwithstanding the foregoing, the
Employers may (but are not required to) deposit moneys under any trust
established by Corporation (a “Trust”) for the sole purpose of paying benefits
under the Plan from those funds and the income on those funds, unless such Trust
assets are required to satisfy the obligations of the Employers to their general
creditors. Such Trust must meet the requirements of a so-called “Rabbi Trust”
under Revenue Procedure 92-64, 1992-2 CB 422.

 

9.                                       VESTING AND FORFEITURE

 

9.1                                 Participant Deferral Accounts. Each
Participant is always fully Vested in his or her Participant Deferral Account.

 

9.2                                 Employer Contribution Accounts. A
Participant will become fully Vested in his or her Employer Contribution
Accounts (the QPSC Account, the QPMC Account, and the Employer Match Account)
upon attaining Retirement Age or upon the Participant’s death, Disability, or
termination of employment with an Employer for any reason within 24 months
following a Change in Control. A Participant who terminates employment with an
Employer prior to attaining Retirement Age for any other reason will become
Vested in such Employer Contributions Accounts as follows:

 

9.2.1                        QPSC Account and QPMC Account. A Participant’s QPSC
Account and QPMC Account will become Vested at the same rate and manner as they
would have otherwise vested under the underlying Qualified Plans had the
Employer Contributions to such Accounts had been made to the Qualified Plans.

 

9.2.2                        Employer Match Account. A Participant’s Employer
Match Account will become fully Vested upon completion of two Years of Service.

 

9.3                                 Forfeitures. A Participant who terminates
employment with an Employer will forfeit that percentage of his or her Employer
Contribution Accounts (and each Subaccount) that has not become Vested as of the
date of such termination. Amounts forfeited will revert to the Employers to be
used as the Employers determine in their sole discretion. No Participant or
Beneficiary will have any interest in or claim against any forfeited amounts.

 

7

--------------------------------------------------------------------------------


 

10.                                 PLAN BENEFITS

 

10.1                           During Employment. Except as expressly provided
in Section 10.1.1 with respect to an unforeseeable emergency and in
Section 10.1.2 with respect to In-Service Distributions, no portion of a
Participant’s Deferral Account may be distributed to or for the benefit of the
Participant before the Participant’s separation of service from an Employer.

 

10.1.1                  Unforeseeable Emergencies. The Vested portion of a
Participant’s Deferral Account may be distributed to the Participant before
termination of employment in connection with an unforeseeable emergency (as
defined below). Upon a finding that a Participant has suffered an unforeseeable
emergency, the Committee may, in its sole discretion, make distributions from
the Vested portion of the Participant’s Deferral Account to the extent provided
in this Section. An unforeseeable emergency is a severe financial hardship to
the Participant resulting from a sudden and unexpected illness or accident of
the Participant, the Participant’s Spouse, or of a Dependent of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The circumstances that will constitute an
unforeseeable emergency will depend upon the facts of each case. Examples of
what are not considered to be unforeseeable emergencies include the need to send
a Participant’s child to college or the desire to purchase a home. Any such
distribution approved by the Committee will be limited to the amount necessary
to meet the emergency plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship.)  Such distributions will be paid in a lump sum and will be charged to
the Participant’s Deferral Account. A pro rata portion of such distribution will
be treated as a distribution out of each Subaccount. The Committee may impose
such restrictions or additional requirements with respect to distributions in
connection with an unforeseeable emergency as the Committee determines to be
necessary or appropriate to comply with Treasury Regulations.

 

10.1.2                  In-Service Distributions. A Participant will be
permitted to receive an In-Service Distribution from his or her Deferral Account
subject to the following restrictions:  An election to receive an In-Service
Distribution must be made at the same time a Participant makes a Participant
Deferral Election for a particular Deferral Period and will relate only to the
Annual Subaccount (as described in Section 7.1.4(a)) corresponding to that
Deferral Period. Such election must specify a distribution date, which may not
be earlier than five years after the first day of the Deferral Period covered by
the election. Such an In-Service Distribution election may be modified (subject
to the restrictions set forth in Section 10.4.5); provided however that any such
modification may not be made less than 12 months prior to the date the
In-Service Distribution was originally scheduled. In-Service Distributions will
be made in a lump sum and will include the Participant’s entire Annual
Subaccount covered by such election. If the Participant terminates employment
for any reason prior to the specified In-Service Distribution date, distribution
of the Participant’s Annual Subaccount will be made as

 

8

--------------------------------------------------------------------------------


 

provided in Section 10.2 in accordance with the Participant’s Form of Benefit
Election for the Deferral Period.

 

10.2                           After Termination of Employment. If a Participant
terminates employment with an Employer for any reason, including death,
Corporation will pay to the Participant (or the Participant’s Beneficiary, in
case of death) benefits equal to the Vested balance in the Participant’s
Deferral Account. Except as provided below, Plan benefits as a result of death
or other termination of employment will be paid in the form elected by the
Participant as provided in Section 10.4. Notwithstanding a Participant’s
installment election, if the aggregate balance of the Participant’s Deferral
Account is $25,000 or less on the Valuation Date immediately preceding the date
of the Participant’s termination of employment, the entire benefit will be paid
in a lump sum within 65 days of the termination date.

 

10.3                           Distributions to Specified Employees and
Reporting Persons. Notwithstanding any other provision of the Plan, unless the
Committee expressly determines that delays as described in paragraphs (a) and/or
(b) of this Section are not required under applicable law or Treasury
Regulations to avoid constructive receipt of Plan benefits or to avoid having
Plan benefits treated as excess parachute payments under IRC §§ 280G and 4999,
(a) distributions to a Participant who is a Specified Employee may not be made
or commenced earlier than six months after the date of the Participant’s
separation of service from an Employer, and (b) following a Change in Control,
distributions to a Participant who is a Reporting Person may not be made or
commenced earlier than one year following the Change in Control.

 

10.4                           Election of Form of Benefit Payment.

 

10.4.1                  Election. Pursuant to forms and procedures prescribed
by, or at the direction of, the Committee, each Participant may, as part of each
Participant Deferral Election for each Deferral Period, elect the form of
payment of the Participant’s benefits under the Plan (a “Form of Benefit
Election”) with respect to the Participant’s Annual Subaccount (as described in
Section 7.1.4(a)) corresponding to that Deferral Period. For each Deferral
Period, a Participant must make a Form of Benefit Election governing the form of
payment for the Participant’s entire Annual Subaccount corresponding to that
Deferral Period.

 

10.4.2                  Available Forms of Payment. The available forms of
payment of Plan benefits are:

 

(a)                                  A lump sum amount equal to the applicable
Vested portion of the Annual Subaccount; or

 

(b)                                 Annual installments of the Vested portion of
the Annual Subaccount amortized over a period designated by the Participant of
not more than 15 years. Growth Factor on the unpaid balance will continue to be
credited to Subaccounts as provided in Section 7.4.

 

10.4.3                  Default Form of Payment. Plan benefits with respect to
an Annual Subaccount will be payable in a lump sum if no effective Form of
Benefit Election is in

 

9

--------------------------------------------------------------------------------


 

effect for that Annual Subaccount at the time the Participant first becomes
entitled to receive payment of all or any portion of the Annual Subaccount.

 

10.4.4                  Form of Payment to Beneficiary. A Participant who elects
payment in installments for an Annual Subaccount may also elect whether, in the
event of the Participant’s death prior to complete distribution of the Vested
portion of the Participant’s Annual Subaccount:

 

(a)                                  The remaining amount of the Participant’s
Annual Subaccount is to be paid in a lump sum to the Beneficiary (in which case
payment will be made within 30 days after the date of death), or

 

(b)                                 Installment payments are to be made to the
Beneficiary over the elected installment period (or over the remainder of the
period).

 

Installment payments will be made to the Beneficiary over the elected
installment period (or the remainder of that period) if no effective election
with respect to the form of payment to the Beneficiary is in effect for that
Annual Subaccount at the time of the Participant’s death.

 

10.4.5                  Changes to Form of Benefit Election. A Participant may
amend, revoke, or replace a Form of Benefit Election for a particular Annual
Subaccount, subject to the following restrictions (unless the Committee
expressly waives or modifies one or more of such restrictions based on the
Committee’s determination that such waiver or modification would not result in
constructive receipt or cause the Plan not to meet the requirements of
applicable law or Treasury Regulations):

 

(a)                                  In no event may a Participant change his or
her Form of Benefit Election for an Annual Subaccount to accelerate the time or
schedule of any distribution under the Plan.

 

(b)                                 No changes to an existing Form of Benefit
Election for an Annual Subaccount may be made after the Participant (or a
Beneficiary) has received or become entitled to receive any payment of Plan
benefits for the Annual Subaccount covered by that election.

 

(c)                                  No change to an existing Form of Benefit
Election for an Annual Subaccount may take effect until at least 12 months after
the date of such amended Form of Benefit Election.

 

(d)                                 With respect to distributions other than
distributions upon the death or Disability of a Participant or distributions
under Section 10.1.1, the first date on which a distribution or installment may
be made under the amended Form of Benefit Election for an Annual Subaccount may
not be earlier than five years after the date the distribution or payment would
otherwise have been made.

 

10

--------------------------------------------------------------------------------


 

(e)                                  In no event may a Participant make more
than one amendment to a Form of Benefit Election for any particular Annual
Subaccount to delay any distribution or payment.

 

(f)                                    The Committee may modify the foregoing
restrictions and/or adopt other restrictions from time to time to provide for
efficient administration of the Plan and to cause the Plan to comply with
applicable law and Treasury Regulations.

 

10.5                           Lump Sum Payments. Subject to the limitations
provided in Section 10.3, for lump sum payments, the balance of a Participant’s
Annual Subaccount (and Subaccounts) will be determined pursuant to Section 7.4
as of the last Valuation Date that is at least five business days prior to the
payment date specified in this Section 10.5. Lump sum payments will be made, as
elected by the Participant in his or her Form of Benefit Election for an Annual
Subaccount, either within 65 days of the termination of employment or, if later
and if elected by the Participant in the Form of Benefit Election, on the first
business day of the first calendar year beginning after the date of termination.

 

10.6                           Installment Payments.

 

10.6.1                  Installments. Subject to the limitations provided in
Section 10.3, the first installment will be made on the first day of the second
calendar month beginning after termination of employment (the “Initial
Installment Date”) and on subsequent anniversaries of such date (“Installment
Dates”). The amount of each installment will be equal to the balance of the
Annual Subaccount as of the last Valuation Date that is at least five business
days prior to the Installment Date divided by the number of remaining
installments (including the installment payment being determined).

 

Example:  If a Participant terminated employment on September 20, 2005, and had
elected annual installments over five years, and if the Committee has adopted
daily Valuation Dates, the first installment would be due November 1, 2005, and
would be equal to one-fifth of the balance of the Annual Subaccount on the
October 24, 2005, Valuation Date. The second installment would be due
November 1, 2006, and would be equal to one-fourth of the balance of the Annual
Subaccount on the October 24, 2006, Valuation Date.

 

10.6.2                  Growth Factor. The Annual Subaccount (and Subaccounts)
will continue to accrue Growth Factor as provided in Section 7.4 until the final
installment payment is made.

 

10.7                           Payment to Guardian. If a distribution is payable
to a minor or a person declared incompetent or to a person incapable of handling
the disposition of property, the Committee may direct payment to the guardian,
legal representative, or person having the care and custody of such minor,
incompetent, or person. The Committee may require proof of incompetency,
minority, incapacity, or guardianship as it may deem appropriate prior to
distribution. Such distribution will completely discharge the Committee from all
liability with respect to such benefit.

 

11

--------------------------------------------------------------------------------


 

11.                                 BENEFICIARY DESIGNATION

 

11.1                           Beneficiary Designation. Each Participant will
have the right, at any time, to designate one or more persons or an entity as
Beneficiary (both primary as well as secondary) to whom benefits under this Plan
will be paid in the event of a Participant’s death prior to complete
distribution of the Participant’s Deferral Account. Each Beneficiary designation
must be in a written form approved by the Committee and will be effective only
when filed with the Committee during the Participant’s lifetime. Designation by
a married Participant of a Beneficiary other than the Participant’s spouse will
not be effective unless the spouse executes a written consent that acknowledges
the effect of the designation and is witnessed by a notary public, or the
consent cannot be obtained because the spouse cannot be located.

 

11.2                           Amendments. Except as provided below, any
nonspousal designation of Beneficiary may be changed by a Participant without
the consent of such Beneficiary by the filing of a new designation with the
Committee. The filing of an effective new designation will cancel all
designations previously filed.

 

11.3                           Change in Marital Status. If the Participant’s
marital status changes after the Participant has designated a Beneficiary, the
following provisions will apply:

 

11.3.1                  Unmarried at Designation. If the Participant is married
at death but was unmarried when the designation was made, the designation will
be void unless the spouse has consented to it in the manner prescribed above.

 

11.3.2                  Married at Designation but Unmarried at Death. If the
Participant is unmarried at death but was married when the designation was made:

 

(a)                                  The designation will be void if the spouse
was named as Beneficiary.

 

(b)                                 The designation will remain valid if a
nonspouse Beneficiary was named.

 

11.3.3                  Different Spouse. If the Participant was married when
the designation was made and is married to a different spouse at death, the
designation will be void unless the new spouse has consented to it in the manner
prescribed above.

 

11.4                           No Beneficiary Designation. If any Participant
fails to designate a Beneficiary in the manner provided in this Section 11, or
if the Beneficiary designated by a Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary will be the person in the first of the following classes in which
there is a survivor:

 

11.4.1                  Spouse. The Participant’s surviving spouse;

 

11.4.2                  Children. The Participant’s children in equal shares,
except that if any of the children predeceases the Participant but leaves issue
surviving, then such issue will take by right of representation the share the
parent would have taken if living; or

 

12

--------------------------------------------------------------------------------


 

11.4.3                  Estate. The Participant’s estate.

 

12.                                 ADMINISTRATION

 

The Plan will be administered by the Committee. The Committee will have the
exclusive authority and responsibility for all matters in connection with the
operation and administration of the Plan, including without limitation the
authority to make, modify, interpret and enforce appropriate rules and
regulations for the administration of the Plan and to decide or resolve any and
all questions regarding the interpretation of Plan provisions. A majority vote
of the Committee members will control any Committee decision. The Committee’s
powers and duties include, but are not limited to, the following:

 

(a)                                  Responsibility for the compilation and
maintenance of all records necessary in connection with the Plan;

 

(b)                                 Authorizing the payment of all benefits and
expenses of the Plan as they become payable under the Plan; and

 

(c)                                  Authority to engage such legal, accounting,
and other professional services as it may deem proper.

 

Decisions by the Committee will be final and binding upon all parties affected
by the Plan, including Participants and Beneficiaries of Participants.

 

The Committee may rely on information and recommendations provided by
supervisory management. The Committee may delegate to a subcommittee composed of
less than all Committee members or to supervisory management who are not
Committee members the responsibility for decisions that it may make or actions
that it may take under the terms of the Plan, subject to the Committee’s
reserved right to review such decisions or actions and modify them when
necessary or appropriate under the circumstances. The Committee will not allow
any Participant to obtain control over decisions or actions that affect that
Participant’s Plan benefits.

 

13.                                 MISCELLANEOUS

 

13.1                           Nonassignability of Benefits. Except as otherwise
provided by applicable law, a Participant’s benefits under the Plan, including
the right to receive payment of the Deferral Account or any Subaccount, may not
be sold, transferred, anticipated, assigned, pledged, hypothecated, seized by
legal process, subjected to claims of creditors in any way, or otherwise
disposed of.

 

13.2                           Governing Law. This Plan and any amendments will
be construed, administered, and governed in all respects in accordance with
applicable federal law and the laws of the State of Delaware.

 

13.3                           No Right of Continued Employment. Nothing in the
Plan will confer upon any person the right to continue in the employ of any
Employer or interfere in any way with the right of any Employer to terminate the
person’s employment at any time.

 

13

--------------------------------------------------------------------------------


 

13.4                           Withholding Taxes. The Employers will withhold
any taxes required by law to be withheld in connection with payment of benefits
under this Plan. In the event any Employer will be required to withhold taxes
with respect to Employer Contributions or the accrual of Growth Factor pursuant
to the Plan, the Employer will have the right to require a Participant to
reimburse them for any such taxes.

 

14.                                 CLAIMS PROCEDURE

 

14.1                           Following Claims Procedure. Any Participant or
Death Beneficiary (a “Claimant”) may file a claim for benefits under the Plan by
following the procedure set forth in this Section.

 

14.2                           Authorized Representative. A Claimant may appoint
an authorized representative to represent the Claimant at any stage of the
claims procedure. The appointment is made by a statement in writing naming the
person who is to be the Claimant’s authorized representative and signed by the
Claimant.

 

14.3                           Filing Initial Claim. A claim must be filed by
personally delivering or mailing a written communication making the claim for
benefits, prepared by either the Claimant or the Claimant’s authorized
representative, to the Committee, which is Plan Administrator for the Plan, for
action upon the claim.

 

14.4                           Denial of Initial Claim.

 

14.4.1                  Time Period for Denial Notice.

 

(a)                                  General. The Committee will make a decision
on the claim as soon as practicable. If the claim is wholly or partially denied,
the Committee will, within a reasonable period of time after receipt of the
claim, furnish the Claimant written or electronic notice setting forth, in a
manner calculated to be understood by the Claimant, the information set forth
below. Any electronic notice must comply with 29 CFR
Section 2520.104b-1(c)(1)(i), (iii), and (iv). Except as provided in
Section 14.4.1(b), in no event may the response to the initial claim be given
more than 90 days after the filing of the claim, unless special circumstances
require an extension of time for processing the claim. If an extension is
required, written notice of the extension must be furnished to the Claimant
prior to the termination of the initial 90-day period. In no event may the
extension exceed a period of 90 days from the end of the initial response
period. The extension notice must indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
final decision. The time period for providing notice of the decision on the
claim will begin when the claim is filed in accordance with the Plan’s
procedures, without regard to whether all the information necessary to make a
decision on the claim accompanies the filing.

 

(b)                                 Disability Claims. In the case of a claim
for disability benefits, the Committee must notify the Claimant of a claim
denial within a reasonable period of time, but not later than 45 days after
receipt of the claim. This period may be extended for up to 30 days, provided
that the Committee determines that the

 

14

--------------------------------------------------------------------------------


 

extension is necessary due to matters beyond the control of the Committee and
notifies the Claimant, before the end of the initial 45-day period, of the
circumstances requiring an extension of time and the date by which the Committee
expects to make a decision. If, before the end of the first 30-day extension
period, the Committee determines that, due to matters beyond the control of the
Committee, a decision cannot be made within that extension period, the period
for making the determination may be extended for up to an additional 30 days,
provided that the Committee notifies the Claimant, before the end of the first
30-day extension period, of the circumstances requiring the extension and the
date by which the Committee expects to make a decision. In the case of any
extension, the extension notice must specifically explain the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information, if any, needed to resolve those
issues. If the extension is necessary because the Claimant failed to submit the
information necessary to resolve the claim, the Claimant will be afforded at
least 45 days to provide the specified information, and the period for deciding
the claim will be tolled from the date the extension notice is sent to the
Claimant until the date the Claimant responds to the request for additional
information.

 

14.4.2                  Contents of Notice.

 

(a)                                  General. If the claim is wholly or
partially denied, the denial notice must state:

 

(i)                                     The specific reason or reasons for the
denial;

 

(ii)                                  Reference to specific provisions of the
Plan on which the denial is based;

 

(iii)                               A description of any additional material or
information necessary for the Claimant to complete the claim and an explanation
of why such material or information is necessary; and

 

(iv)                              An explanation of the claim review procedure
and the time limits applicable to such procedure set forth in this Section 14,
including a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a) following a denial of the claim on review.

 

(b)                                 Disability Claims. If a claim for disability
benefits is denied, the denial notice must contain the following additional
information:

 

(i)                                     If an internal rule, guideline,
protocol, or other similar criterion was relied on in deciding the claim, the
notice must either provide the specific rule, guideline, protocol, or other
similar criterion, or state that the rule, guideline, protocol, or other similar
criterion was relied on in making the decision and that a copy will be provided
free of charge to the Claimant on request.

 

15

--------------------------------------------------------------------------------


 

(ii)                                  If the claim denial was based on a medical
necessity, experimental treatment, or similar exclusion or limit, the notice
must contain either an explanation of the scientific or clinical judgment for
the decision, applying the terms of the Plan to the Claimant’s medical
circumstances, or a statement that such an explanation will be provided free of
charge on request.

 

14.5                           Appeal of Denied Claim.

 

14.5.1                  General. If the claim is denied in whole or in part
pursuant to Section 14.4, the Claimant may, within a reasonable period of time,
taking into consideration the nature of the benefit that is the subject of the
claim and other attendant circumstances, file a request with the Committee for a
full and fair review. Except as provided in Section 14.5.2, in no event may the
period for requesting review expire less than 60 days after receipt of written
or electronic notification of denial. If the request for review is not made on a
timely basis, the Claimant will be deemed to have waived the right to review.

 

The appeal is made by personally delivering or mailing a written request for
review, prepared by either the Claimant or the Claimant’s authorized
representative, to the Committee. The Claimant or the Claimant’s duly authorized
representative may, at or after the time of making the appeal, review pertinent
documents and submit issues and comments in writing. The Committee’s review will
take into account all information submitted by the Claimant relating to the
claim, whether or not such information was submitted or considered in the
initial claim determination. The Claimant will be provided, upon request and
free of charge, reasonable access to, and copies of, information relevant to the
Claimant’s claim.

 

14.5.2                  Disability Claims. With respect to a request for review
of a denied claim for disability benefits, the following additional requirements
will apply:

 

(a)                                  The Claimant will have at least 180 days
after receipt of the notice of denial to request a review of the claim.

 

(b)                                 The review of the claim will not afford
deference to the initial decision on the claim, and will be conducted by an
appropriate named fiduciary of the Plan who is neither the individual who made
the decision that is the subject of the appeal, nor a subordinate of such an
individual.

 

(c)                                  If the initial claim denial was based in
whole or in part on a medical judgment, including determinations with regard to
whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, the appropriate
named fiduciary will consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment. This health care professional may not be an individual who was
consulted in connection with the decision that is the subject of the appeal, or
a subordinate of such an individual.

 

16

--------------------------------------------------------------------------------


 

(d)                                 The Committee must identify to the Claimant
any medical or vocational experts whose advice was obtained on behalf of the
Plan in connection with the initial decision on the claim, without regard to
whether the advice was relied on in making the initial decision.

 

14.6                           Review of Appeal.

 

14.6.1                  Time Period for Decision on Review.

 

(a)                                  General. The Committee will review the
appeal and act on the appeal. Except as provided in Section 14.6.1(b), the
decision will be made promptly, and will not ordinarily be made later than
60 days after the receipt by the Committee of the written request for review,
unless special circumstances require an extension of time for processing, in
which case written notice of the extension will be furnished the Claimant prior
to the commencement of the extension, and in which case a decision will be
rendered as soon as possible but not later than 120 days after the receipt of
the request for review. The extension notice must indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the final decision. The time period within which the Committee
must provide notice of the decision on review will begin when the request for
review is filed in accordance with the Plan’s procedures, without regard to
whether all the information necessary to make the decision on review accompanies
the filing. If an extension is necessary due to the Claimant’s failure to submit
information necessary to resolve the claim, the period for making a decision on
review will be tolled from the date the extension notice is sent to the Claimant
until the date the Claimant responds to the request for additional information.

 

(b)                                 Disability Claims. In the case of a claim
for disability benefits, the Committee must notify the Claimant of the decision
on review within a reasonable period of time, but not later than 45 days after
receipt of the request for review, unless special circumstances (such as the
need to hold a hearing) require an extension of time for processing. If an
extension is required, the decision will be made and furnished to the Claimant
not later than 90 days after receipt of the request for review. The Claimant
must be notified in writing of any extension within 45 days after the request
for review was filed. The extension notice must indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the decision on review. If an extension is necessary due to
the Claimant’s failure to submit information necessary to resolve the claim, the
period for making a decision on review will be tolled from the date the
extension notice is sent to the Claimant until the date the Claimant responds to
the request for additional information.

 

14.6.2                  Content and Form of Notice.

 

(a)                                  General. The decision on review must be in
writing or by electronic notification and must include specific reasons for the
decision, written

 

17

--------------------------------------------------------------------------------


 

in a manner calculated to be understood by the Claimant, and references to the
specific provisions of this Plan on which the decision is based. The decision on
review must inform the Claimant that he or she is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, information
relevant to the claim, and that he or she may bring an action under ERISA
Section 502(a). A copy of the decision on review must be furnished to the
Claimant.

 

(b)                                 Disability Claims. With respect to claims
for disability benefits, the notice of the decision on review must contain the
information described in Section 14.4.2(b)(i) and 14.4.2(b)(ii) and must include
the following statement: “You and your plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact your local U. S. Department of Labor Office and your
state insurance regulatory agency.”

 

14.7                           Further Review. Any further review, judicial or
otherwise, of the decision on the appeal will be limited to whether, in the
particular instance the Committee acted arbitrarily or capriciously in the
exercise of its discretion. In no event will any such further review, judicial
or otherwise, be on a de novo basis as the Committee has discretionary authority
to determine eligibility for benefits and to construe the terms of this Plan.

 

14.8                           Consistent Application. The Committee will
establish administrative processes and safeguards to ensure and verify that
claim determinations are made in accordance with the Plan and that Plan
provisions have been applied consistently with respect to similarly situated
Claimants, as required by applicable law.

 

15.                                 AMENDMENTS AND TERMINATION

 

Corporation’s Board of Directors has the power to terminate this Plan at any
time or to amend this Plan at any time and in any manner that it may deem
advisable; provided however that any such amendment that would materially change
the benefits provided under the Plan will be subject to the prior approval of
Corporation’s Compensation Committee. In the event of termination of the Plan,
Participant Deferral Contributions and Employer Contributions credited and
Earnings accrued pursuant to the Plan prior to the effective date of the
termination will continue to be subject to the provisions of the Plan as if the
Plan had not been terminated.

 

16.                                 DEFINITIONS

 

For purposes of this Plan, capitalized terms not otherwise defined in the Plan
have the following meanings.

 

“Annual Bonus” means, for each Participant, the amount (if any) payable to the
Participant for a calendar year under Corporation’s Annual Cash Incentive Award
Plan, as such plan or program is amended or modified from time to time.

 

“Applicable Compensation Limitation” means the annual compensation limit amount
specified in IRC § 401(a)(17), after adjustment as provided in
IRC § 401(a)(17)(B).

 

18

--------------------------------------------------------------------------------


 

“Base Compensation” means regular base salary, excluding: Annual Bonuses;
Employer Contributions under the Plan; other bonuses; noncash fringe benefits;
income or gain from the grant, vesting, or exercise of stock, restricted stock,
or stock options; and employer contributions to any employee pension plan,
welfare benefit plan, or other employee benefit plan, program, or arrangement.
For purposes of the Plan, Base Compensation is determined before deducting from
base salary a Participant’s elective pre-tax contributions to any 401(k) plan or
salary reduction contributions to any cafeteria plan.

 

“Beneficiary” means the person or persons designated by a Participant as
provided in Section 11 to whom benefits under this Plan will be paid in the
event of a Participant’s death prior to complete distribution of the
Participant’s Deferral Account.

 

“Change in Control” means:

 

(a)                                  The acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (i) the then
outstanding shares of common stock of Corporation (the “Outstanding Corporation
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of Corporation entitled to vote generally in the election of
directors (the “Outstanding Corporation Voting Securities”); provided, however,
that for purposes of this subsection (a), the following acquisitions will not
constitute a Change in Control: (i) any acquisition directly from Corporation,
(ii) any acquisition by Corporation, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Corporation or any
corporation controlled by Corporation or (iv) any acquisition pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (c) of
this definition; or

 

(b)                                 Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by Corporation’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board will be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(c)                                  Consummation by Corporation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of Corporation or the acquisition of assets of
another entity (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined

 

19

--------------------------------------------------------------------------------


 

voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Corporation or all or
substantially all of Corporation’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(ii) no Person (excluding any employee benefit plan (or related trust) of
Corporation or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(d)                                 Approval by the shareholders of Corporation
of a complete liquidation or dissolution of Corporation.

 

“Committee” means a committee of not less than three individuals designated by
Corporation’s Chief Executive Officer to administer the Plan. Members of the
Committee may be Participants in the Plan. The initial members of the Committee
on the Effective Date are Curtis M. Stevens, Russell S. Pattee and Andrea L.
Vicino.

 

“Deferral Account” means the record-keeping account maintained as provided in
Section 7.1 to reflect a Participant’s benefits under the Plan. Unless the
context otherwise requires, references to a Participant’s Deferral Account
include both the Participant’s Participant Deferral Contribution Account and
Employer Contribution Accounts and all Subaccounts of both such Accounts.

 

“Deferral Period” means a calendar year or, for 2004, the period beginning
October  1, 2004 and ending December 31, 2004. For a Participant who becomes a
Participant after the beginning of a calendar year, the initial Deferral Period
for such Participant will be the portion of such calendar year beginning on the
first day of the first Pay Period beginning at least 30 days after the
individual became a Participant.

 

“Dependent” means the dependents of a Participant within the meaning of IRC
§ 152(a).

 

“Disability” A Participant will be deemed to be Disabled for purposes of this
Plan under the following conditions:

 

(a)  The Participant’s total and permanent disability has existed for a period
of five consecutive months; and

 

(b)  The Participant’s total and permanent disability, together with the period
of its existence, has been substantiated by the Committee on the basis of
medical reports and a

 

20

--------------------------------------------------------------------------------


 

Social Security disability award. The Committee will have the right to require a
medical report or reports from a doctor or doctors of its own selection, but at
Corporation’s expense.

 

“Earnings” with respect to a Participant’s Deferral Account means the net amount
of Growth Factor credited to the Participant’s Deferral Account and Subaccounts
as described in Section 7.2.

 

“Employers” mean Corporation and any subsidiary or affiliate of Corporation that
is an employer, for income tax purposes, of one or more Participants.

 

“Employer Contribution” means a contribution by an Employer for a Participant as
described in Section 6.

 

“Employer Contribution Accounts” means the portions of a Participant’s Deferral
Account attributable to Employer Contributions credited on behalf of the
Participant. References to a Participant’s Employer Contribution Accounts
include the Participant’s QPSC Account, QPMC Account, and Employer Match Account
as described in Section 7.1.2.

 

“Employer Match Account” means an Employer Contribution Account as described in
Section 7.1.2 to which Employer Matching Contributions are credited.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Investment Fund” means an investment as described in Section 7.2.3 for the sole
purpose of calculating the Growth Factor to be credited to or charged against a
Participant’s Deferral Account. The Committee will designate the Investment
Funds available under the Plan and may add to, subtract from, or otherwise
change the designated available Investment Funds from time to time.

 

“IRC” means the Internal Revenue Code of 1986, as amended. References to a
particular Section will include any successor section.

 

“Measurement Period” means the period between any two successive regular or
special Valuation Dates.

 

“Participant” has the meaning given in Section 4.

 

“Participant Deferral Contribution” means the portion of a Participant’s Base
Compensation and/or Annual Bonus that the Participant elects to defer pursuant
to an Participant Deferral Election as described in Section 5.1 of the Plan.

 

“Participant Deferral Contribution Account” means the portion of a Participant’s
Deferral Account attributable to Participant Deferral Contributions made by the
Participant.

 

“Participant Deferral Election” means a written election by a Participant for a
Deferral Period in a form prescribed by or at the direction of the Committee, by
which the Participant (a) elects to defer either all or a portion of the
Participant’s Base Compensation and/or Annual Bonus for the Deferral Period
pursuant to Section 5.1 of the Plan and (b) specifies a Form of Benefit Election
for the portion of the Participant’s Deferral Account attributable to
Participant

 

21

--------------------------------------------------------------------------------


 

Deferral Contributions and Employer Contributions, and Earnings attributable to
such contributions for such Deferral Period.

 

“Pay Period” means the period of service for an Employer for which Base
Compensation is earned and paid under the payroll practices of the Employer.

 

“QPMC Account” means an Employer Contribution Account as described in
Section 7.1.2 to which Qualified Plan Makeup Credit Employer Contributions are
credited.

 

“QPSC Account” means an Employer Contribution Account as described in
Section 7.1.2 to which Qualified Plan Supplemental Credit Employer Contributions
are credited.

 

“Qualified Plan Compensation” for a Participant for a Qualified Plan Year means
the Participant’s “Compensation” for such Qualified Plan Year as defined in the
Qualified Plans.

 

“Qualified Plan Year” means the calendar year.

 

“Qualified Plans” mean Corporation’s Retirement Account Plan and the profit
sharing component of Corporation’s Salaried 401(k) and Profit Sharing Plan.

 

“Reporting Person” means a Participant who is subject to the requirements of
Section 16(a) of the Exchange Act.

 

“Retirement Age” means age 65, or such other age as is designated by the
Committee.

 

“Specified Employee” means a key employee of an Employer within the meaning of
IRC § 416(i).

 

“Subaccount” means a portion of a Participant’s Deferral Account as described in
Section 7.1.4.

 

“Total Compensation” for a Participant for any Qualified Plan Year means the
Participant’s Qualified Plan Compensation for such year, increased by the amount
of the Participant’s Annual Deferral Contributions that, but for the
Participant’s Participant Deferral Election, would have been paid to the
Participant and included in the Participant’s Qualified Plan Compensation for
such Qualified Plan Year.

 

“Valuation Date” means a date as of which Deferral Accounts and Subaccounts are
determined pursuant to Section 7.4. The last date of each calendar month will be
a regular Valuation Date. For purposes of Section 7.4, the date of any
distribution to a Participant or Beneficiary will be a special Valuation Date
(and will mark the end of a Measurement Period as of such special Valuation
Date). In addition, the Committee may utilize additional special Valuation Dates
(up to a daily valuation basis) to the extent the Committee determines such
special Valuation Dates are necessary or useful.

 

“Vested” means to become no longer subject to forfeiture pursuant to
Section 9.2.

 

“Years of Service” has the meaning provided for such term for vesting purposes
under the Qualified Plans.

 

22

--------------------------------------------------------------------------------


 

This Plan was adopted as of the Effective Date.

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

 

By

 

 

Its

 

 

 

 

 

 

 

 

By

 

 

Its

 

 

23

--------------------------------------------------------------------------------

 